DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 13 September 2021.
Claims 1, 9, and 10 have been amended.
Claim 11 has been added.
Claims 1-11 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 13 September 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 9 of their response, “The inventions of amended independent claims 1, 9, and 10 do not fall into the ‘Mental Processes’ grouping of abstract ideas and the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that the Applicant has merely recited the amended claim 1 as a whole, and then further made the conclusory argument quoted above, which made the bare statement that the claims don’t recite an abstract idea that falls into the “Mental Processes” grouping of abstract ideas and the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  With regards to this bare statement, the Examiner notes that this argument was previously addressed in page 9 of Final Rejection mailed 15 June 2021.  It is noted that the Applicant has amended the current claims with additional elements, however adding elements to the claims would not change the bare fact the claims recite elements that fall into the identified groupings of abstract ideas.  Therefore, the Examiner maintains that this rejection is proper.
The Applicant continues on page 9 of their response, “The amended independent claims 1, 9, and 10 include additional elements of “... distribute an authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user...” and “...wherein the CPU is configured to perform wireless exchange of control signals and information signals with the plurality of vehicles and a mobile terminal of the deliverer...”  The Applicant continues on page .

Applicant's arguments filed 13 September 2021 with regards to the prior art not disclosing a deliverer confirming a delivery order list have been fully considered but they are not persuasive.


With respect to the claims, the Applicant has argued on page 10 of their response, “However, Oz merely discloses that the cloud system can receive GPS coordinates In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the deliverer confirming a delivery order list as deliveries are conduct, as taught by Oz, has been modified into the delivery system, wherein a delivery order is updated based on tracked locations of destination vehicles, as taught by Boccuccia.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 13 September 2021 with regards to the newly added claim 11 have been fully considered but they are not persuasive.

With respect to claim 11, the Applicant argues on pages 10 and 11 of their response, “The dependent claims further distinguish certain embodiments of the present invention from the cited references. For example, new claim 11 recites, “wherein when the information processing device receives an inquiry about a current position of the vehicle from the deliverer, the information processing device is configured to transmit the current position information of the vehicle to the deliverer.” Boccuccia, Knapp, and Oz also fail to disclose that the information In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, nothing in the claims refer to the deliverer comparing the current position information of the vehicle with the information on the parking position of the vehicle e delivery service vehicle 106 may request the current location of the customer vehicle 112 from a cloud-based 110 or other server 108 via a cellular network, wireless network, the internet, or the like. The request for current location information for the customer vehicle 112 may be issued prior to deployment of the delivery service vehicle 106 to facilitate the unattended parcel delivery service's 100 ability to create an appropriate delivery route. The server 108 may also periodically or continuously query location information from the customer vehicle 112 during the route, or the customer vehicle 112 may send location information to the server 108 independently, to confirm the customer vehicle 112 location for delivery as the delivery service vehicle 106 proceeds on its route.”  (Emphasis added).  As shown and emphasized here, Boccuccia has disclosed a deliverer requesting the current location of a customer’s vehicle, wherein the request is sent to the server.  As such, Boccuccia has taught, “wherein when the information processing device receives an inquiry about a current position of the vehicle from the deliverer, the information processing device is configured to transmit the current position information of the vehicle to the deliverer.”  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 11, the Applicant claims, “wherein when the information processing device receives an inquiry about a current position of the vehicle from the deliverer, the information processing device is configured to transmit the current position information of the vehicle to the deliverer.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has claim “wherein when the information processing device receives an inquiry,” which seems to reference a previous step of an  information processing device receives an inquiry, however no such step exists in the claims.  As such, the Applicant’s newly added claim is indefinite and unclear, as it’s unclear as to which step or element it further is clarifying with the wherein clause, and when a deliverer would pose an inquiry to the information processing device.  For the purpose of examination, the Examiner will interpret the wherein the information processing device receives an inquiry about a current position of the vehicle from the deliverer, and in response, the information processing device is configured to transmit the current position information of the vehicle to the deliverer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  distributing an authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user; deciding a delivery order list of the luggage to a plurality of delivery destinations including the cabin of a vehicle; acquiring position information of the vehicles until the delivery is completed; deciding an updated delivery order list of the luggage to the plurality of destinations based on the acquired position information; transmitting the updated delivery order list to a deliverer; wherein the deliverer performs the delivery services while confirming the updated delivery order list; wherein the CPU is configured to perform wireless exchange of control signals and information signals with the plurality of vehicles and a mobile terminal of the deliverer, and wherein the authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user is acquired wirelessly by the mobile terminal from the CPU.
The limitations of deciding a delivery order list of the luggage to a plurality of delivery destinations, acquiring position information of the destination until the delivery is completed, deciding an updated delivery order list of the luggage to the plurality of destinations based on the acquired position information, and performing the delivery services while confirming the updated delivery order list, as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (observation, evaluation, judgement), and the performance of commercial interactions (managing business relations and sales activities), with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (a CPU, a RAM, a ROM, an auxiliary storage device, a real time clock, a communication interface, processing device, storage medium, mobile terminal) as tools, the claim elements can be performed in the human mind and by humans.  For example, but for the generic computer elements, acquiring a position of a destination, encompasses a user observing location information, which is a mental process of observation.  In addition, deciding the order of delivery destinations based on the position of the destinations and updating the order of delivery, encompasses merely evaluating the locations of destinations and planning a route, which is a mental process of evaluation and judgement.  Additionally, evaluating received delivery destinations, planning an order of stops, and performing a delivery while confirming the delivery order list encompasses the commercial interaction of plotting a delivery services route and performing a delivery service, and thus the management of business relations and sales activities.  Thus, the claim recites elements that fall into the “Mental Processes” 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transformation an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea into a particular technological environment.  Instead, the claims recite the use of generic computer elements (a CPU, a RAM, a ROM, an auxiliary storage device, a real time clock, a communication interface, processing device, storage medium, mobile terminal) as tools to carry out the abstract idea.  Additionally, the claims further recite that the destination is a vehicle, which merely narrows the field of use by describing the final destination.  In addition, the claims recite transmitting the updated delivery order list to the deliverer, which is deemed extrasolution activity.  The claims are directed towards an abstract idea.  In addition, the claims further recite wirelessly transmitting authentication keys to a mobile device, which is deemed extrasolution activity.  In addition, the claims further recite that the CPU is configured to perform wireless exchange of signals and information, which is deemed merely a further recitation of generic computer elements, as well as narrowing the field of use.  Therefore the claims are directed to an abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, transmitting an order list and authentication keys to a deliverer’s device is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”).  The claims are not patent eligible.
The dependent claims 2-8 and 11, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or significantly more than the abstract idea itself.  In particular, the claims recite the delivery order is based on the change in position of the destination vehicle, which is merely a narrowing of the field of use as this is simply further defining a generic rule for how a route is determined, and thus does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia), in view of Knapp et al. (US 2015/0269521 A1) (hereinafter Knapp), in view of Oz et al. (US 2016/0096508 A1) (hereinafter Oz), and further in view of Oz et al. (US 2018/0240067 A1) (hereinafter Oz067).
  
With respect to claims 1, 9, and 10, Boccuccia teaches:
Decide a delivery order list of the luggage to a the plurality of delivery destinations wherein the plurality of delivery destinations include at least one of the cabins of the plurality of the vehicles (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).
Acquire position information of the plurality of the vehicles until the delivery to the plurality of the delivery destinations is completed (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, and wherein the vehicles’ locations are determined and used for routing).
Decide an updated delivery order list of the luggage to the plurality of the delivery destinations including the cabins of the plurality of the vehicles based on the acquired position information of the plurality of the vehicles (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, wherein the vehicles’ locations are determined and used for routing, and wherein during a delivery, tracking a vehicles location and updating a route to accommodate for the new location or a new order of stops).
The deliverer performs the delivery services while receiving updated position information of the plurality of the vehicles so that the information processing device is capable of realizing efficient delivery work in the delivery services (See at least paragraphs 22-24, 27, 28, and 32-35 which describe  a deliverer performing delivers, wherein they receive updated location information of destination vehicles).

Boccuccia discloses all of the limitations of claims 1, 9, and 10 as stated above.  Boccuccia does not explicitly disclose the following, however Knapp teaches:
Decide an updated delivery order list of the luggage to the plurality of the delivery destination; Transmit the updated delivery order list to a deliverer (See at least paragraphs 33, 35, 67-68, 77, 86, and 87 which describe a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp.  By actually informing a deliverer of an updated route by a management server, a delivery service will predictably be able to complete deliveries with changed destinations, while also allowing a server to determine the optimal route, thus not placing a burden on a driver.

The combination of Boccuccia and Knapp discloses all of the limitations of claims 1, 9, and 10 as stated above.  Boccuccia and Knapp do not explicitly disclose the following, however Oz teaches:
Wherein the deliverer performs the delivery services while confirming the updated delivery order list so that the information processing device is capable of realizing efficient delivery work in the delivery services (See at least paragraphs 39 and 47-
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz.  By having a deliverer confirm deliveries when they are finished, a delivery service will predictably prevent fraud/theft, and allow all parties to know a transaction has been completed.

The combination of Boccuccia, Knapp, and Oz discloses all of the limitations of claims 1, 9, and 10 as stated above.  Boccuccia, Knapp, and Oz do not explicitly disclose the following, however Oz067 teaches:
Distribute an authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user; and wherein the authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user is acquired wirelessly by the mobile terminal from the CPU (See at least paragraphs 26, 53, and 119 which describe a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery).
Wherein the CPU is configured to perform wireless exchange of control signals and information signals with the plurality of vehicles and a mobile terminal of the deliverer (See at least paragraphs 26, 53, and 119 which describe a delivery management server, wherein the server can communicate with the vehicles being delivered to, and the mobile device of the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery of Oz067.  By providing a deliverer device with an authentication key for a destination vehicle, a package delivery system will predictably provide security to the delivery system and prevent unwanted access, and will predictably be able to provide the deliverer the code regardless of their location.  

With respect to claim 2, the combination of Boccuccia, Knapp, Oz, and Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processin0g device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery based on a change in the position of the vehicle (See at least paragraphs 23, 25, 27-28, and 32-35 which describe deciding the optimal route for deliveries, wherein the route accounts for vehicles moving, and will bypass vehicles not in location, or deliver to them if they can meet the scheduling requirements).

With respect to claim 3, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of vehicles in an order of the delivery to be earlier when the vehicle is in a predetermined geographical area, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not in the predetermined geographical area (See at least paragraphs 23, 25, 27-28, and 32-35 which describe deciding the optimal route for deliveries, wherein the route accounts for vehicles moving, and will bypass vehicles not in location, or deliver to them if they can meet the scheduling requirements).

With respect to claim 4, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier when the vehicle is at a position designated by the user, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not at the position designated by the user (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle moves and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time).

With respect to claim 6, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier while the vehicle is stopped, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is moving (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle is moving and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time, or delivering to the vehicle when it is at the designated stop location).

With respect to claim 11, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein when the information processing device receives an inquiry about a current position of the vehicle from the deliverer, the information processing device is configured to transmit the current position information of the vehicle to the deliverer (See at least paragraphs 22-24, 27, 28, and 32-35 which describe a deliverer performing deliveries, wherein the deliverer inquires the server for the current location of the destination vehicle).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia, Knapp, Oz, and Oz067 as applied to claims 1, 4, and 6 as stated above, and further in view of Hendrickson (US 2018/0075404 A1) (hereinafter Hendrickson).

With respect to claim 5, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).

Boccuccia discloses all of the limitations of claim 5 as stated above.  Boccuccia does not explicitly disclose, however Hendrickson teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the item to the vehicles in the order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decides the ordinal position of the delivery of the item to the vehicle in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery of Oz067, with the system and method of making an item ready for pickup based on the customer vehicles moving towards or away from the pickup site, wherein vehicles moving towards the site move up in in the queue of Hendrickson.  By creating a delivery order that moves deliveries up in the delivery queue when vehicles are moving towards the pickup/delivery site, a delivery service will predictably be able to reduce waiting by the customers, and thus make a more efficient and pleasurable delivery process.

With respect to claim 7, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the 

Boccuccia discloses all of the limitations of claim 7 as stated above.  Boccuccia does not explicitly disclose, however Hendrickson teaches:
Wherein when the vehicle is moving, the delivery order decision unit decides the ordinal position of the delivery to the vehicle in the order of the delivery to be later as a vehicle speed of the vehicle increases (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a queue, wherein if the user’s vehicle is moving towards the pickup site, then making the item ready for delivery in the queue or jumping the queue, and if the vehicle is moving away from the pickup site, then making the item not ready for delivery or directing another pickup site to make the item ready, wherein the speed of the vehicle is monitored to adjust the placement in the delivery queue).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia, Knapp, Oz, and Oz067 as applied to claim 1 as stated above, and further in view of Stark et al. (US 2017/0017920 A1) (hereinafter Stark).

With respect to claim 8, Boccuccia/Knapp/Oz/Oz067 discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein: the plurality of delivery destinations of the luggage are cabins of  the plurality of the vehicles different from one another (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).
The information processing device is further programmed to decides the order of the delivery of the luggage to the plurality of delivery destinations based on the plurality of delivery destinations (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein 

Boccuccia discloses all of the limitations of claim 8 as stated above.  Boccuccia does not explicitly disclose, however Stark teaches:
The information processing device is further programmed to calculate a priority of the delivery order based on the position information of the vehicle for each of the plurality of delivery destinations of the luggage, and decides the order of the delivery of the luggage to the plurality of delivery destinations based on the priority for each of the plurality of delivery destinations (See at least paragraphs 29, 30, 35, 60, 61, 64, and 65 which describe planning a route for deliveries to multiple vehicles, wherein the vehicles location and expected location are tracked in order to form an initial route, and wherein if the vehicles are in an inaccessible area or have gone missing, then they are bypassed for later or the delivery is called off, and thus providing priority to vehicles in accessible areas over others in accessible areas).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
28 January 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628